Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.        Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
3.        Claims 1, 3-21 are allowed.

4.        The following is an examiner’s statement of reasons for allowance: 
  	Claims 1, 3-7 and 21 are allowed for the reason that prior art of record do not teach or suggest the claimed  pretreatment liquid for inkjet textile printing, the pretreatment liquid comprising water, [[and]] a cellulose-based polymer having a weight average molecular weight of at least 50,000, and a water-dispersible resin.  

          Claims 8-13 are allowed for the reason that prior art of record do not teach or suggest the claimed method for producing a printed textile item, the method comprising. applying  a pretreatment liquid for inkjet textile printing comprising water and a cellulose-based polymer having a weight average molecular weight of at least 50,000, 


          Claims 14-21 are allowed for the reason that prior art of record do not teach or suggest the claimed ink set for inkjet textile printing, the ink set comprising: [[the]] a pretreatment liquid for inkjet textile printing comprising water and a cellulose-based polymer having a weight average molecular weight of at least 50,000, and an ink for inkjet textile printing comprising a pigment and water.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/           Primary Examiner, Art Unit 2853